Citation Nr: 1128898	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  07-34 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the reduction in the disability rating for the Veteran's service-connected Lyme disease from 100 percent to 0 percent, effective July 2007 was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to October 1991; and from December 2003 to March 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in June 2007, a statement of the case was issued in July 2007, and a substantive appeal was received in October 2007.   

The issue of entitlement to service connection for an undiagnosed illness has been raised by the record.  Specifically, the Veteran's representative raised the issue in a June 2009 statement in lieu of VA Form 646.  The issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The RO's reduction in the Veteran's Lyme disease rating from 100 percent to 0 percent, effective July 2007, was appropriately executed under 38 C.F.R. 
§ 3.105(e).

2.  At the time the RO reduced the Veteran's disability rating for his service-connected Lyme disease (via a March 2007 rating decision), the evidence of record failed to demonstrate that his Lyme disease was an active disease.  


CONCLUSION OF LAW

The reduction of the disability rating for the service-connected Lyme disease from 100 percent to 0 percent, effective July 2007, was proper.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344, Diagnostic Code 6319 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

By way of a February 2006 rating decision, the RO awarded service connection for the Veteran's Lyme disease.  The RO evaluated the disorder as 100 percent disabling, effective March 24, 2005 (the day after the Veteran was discharged from service).  The Board notes that pursuant to Diagnostic Code 6319, a 100 percent rating is warranted for Lyme disease as an active disease.  Thereafter, residuals such as arthritis (if any) are to be rated under the appropriate system.  At the time of the February 2006 rating decision, the RO noted that the service treatment records reflected that the Veteran developed severe headaches, vomiting, a sluggish feeling, joint aches, and a rash on his lower extremities.  A February 2006 VA examination revealed that the Veteran had chills, high temperature, vomiting, and muscle and joint aches that occurred once every couple of weeks.  In the past, these symptoms were occurring 2-3 days every couple of weeks.  

The RO noted that since there is a likelihood of improvement, the assigned evaluation of 100 percent is not considered permanent, and would be subject to a future review examination.  

A Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155.  See also Greyzck v. West, 12 Vet. App. 288, 292 (1999) and cases cited therein.  Procedurally, where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The Veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the Veteran expires.  38 C.F.R. § 3.105(e).

The Board notes that the RO did follow the notice procedures in § 3.105(e).  In November 2006, it sent the Veteran a proposed reduction and gave him an opportunity to respond before issuing the final rating action reducing the disability rating for the Veteran's Lyme disease. 

Having found that there was no procedural error in the reduction of the Lyme disease rating, the Board must now consider whether the reduction was factually appropriate.

Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  VA benefits recipients, however, may be afforded greater protections under 38 C.F.R. § 3.344(a) & (b), which sets forth the requirements for reduction of ratings in effect for five years or more.  The requirements prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction.  These provisions also prohibit a reduction on the basis of a single examination.  See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).

However, with respect to other disabilities that are likely to improve (i.e., those in effect for less than five years), re- examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 38 C.F.R. 3.344(c).

In the present case, the previous rating had been in effect for fewer than five years.  In particular, the 100 percent rating for the Veteran's Lyme disease was assigned effective March 2005 and was reduced to 0 percent effective July 2007.  Accordingly, the provisions of 38 C.F.R. § 3.344(a) and (b) do not apply in this case.

Finally, in determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction.

The evidence considered by the RO in reducing the rating for the Veteran's Lyme disease consists of VA treatment records dated February 2006 to October 2006, and a VA examination report dated October 2006.   

An April 2006 screen for infectious disease and chronic symptoms reflects that the Veteran reported unexplained fevers.  He denied any gastrointestinal symptoms, skin rashes or any other symptoms.  Later that month, it was noted that the Veteran frequently gets sick (headaches, fever, chills, muscle and joint pain).  A May 2006 treatment report reflects that the Veteran was asymptomatic.  The examiner noted that when tests are done, they have been unrevealing of the confirmed diagnosis (Lyme disease).  The Veteran's symptoms are infrequent and had not occurred in several weeks.  When he experiences symptoms, he is only briefly displaced from work; and in between episodes, he feels robust and is able to keep a full schedule.  The examiner assessed the Veteran with an unexplained relapsing febrile disease of two years duration.  He opined that it could have been tick borne borreliosis (relapsing fever, not Lyme).  He noted that multiple tests were negative, including Lyme EIA, providing highly probative medical evidence against this claim.  

Another VA examiner stated (in a separate May 2006 report) that it is difficult to agree with the diagnosis of Lyme disease, providing more highly probative evidence against this claim.  The examiner recognized that the Veteran had been told that he has Lyme disease; but the examiner found it difficult to agree given his negative Lyme titers, lack of typical rash and other varying history.  He recommended that the Veteran return to the Dallas VA medical center during one of his episodes (while he is symptomatic).  Treatment reports from August 2006 reflect that the Veteran's episodes were occurring with less frequency and intensity.  Febrile episodes were no longer deemed of any clinical significance.  

The Veteran underwent a VA examination in October 2006.  The Veteran reported episodes of myalgias, chills, fever, and nausea.  These episodes lasted 1-2 days; and they occurred once per week (some months) and sometimes not for a period of two months.  He denied rashes, abdominal pain, diarrhea, and painful swollen joints during the episodes.  The examiner noted that the Veteran's Lyme disease EIA antibody was negative; malaria test was negative; and ANA test was negative.  Liver and kidney functions were normal; and blood count was normal.      

When the Veteran was granted service connection and a 100 percent rating, it was based on the fact that the Veteran's disability was manifested by severe headaches, vomiting, a sluggish feeling, joint aches, and a rash on his lower extremities.  The Board notes that the Veteran's disability has improved in that there is no current evidence that the Veteran suffers from severe headaches, vomiting, or a rash on his lower extremities.  Moreover, his symptoms of myalgias, chills, and nausea appear to be greatly reduced; and his febrile episodes are no longer deemed of any clinical significance.  More importantly, the evidence of record places now into question whether the Veteran's actually had Lyme disease.

Based upon this evidence, the Board finds that there is no error in the reduction of the Veteran's Lyme disease rating from 100 percent to 0 percent.  The VA treatment records show that the Veteran's diagnosis of Lyme disease in still in question; and that even if he has Lyme disease, it is not an active disease as would be required for a 100 percent rating under Diagnostic Code 6319.  It is clear from the treatment records that a 100 percent rating is not warranted.  The Veteran himself reported in May 2006 that episodes of symptomatology are infrequent.  When he experiences symptoms, he is only briefly displaced from work.  In between episodes (which is most of the time), he feels robust and is able to keep a full schedule.

With regard to the Veteran's alleged symptoms, the Board finds that they are not associated with his service connected disability.  Extensive testing has failed to indicate even the existence of the disability, let alone a problem that would have been caused by the service connected disability.  Assuming the Veteran is not exaggerating his complaints for VA purposes, the fact that he has these symptoms does not suggest that that have any connection to his service connected problem at this time, particularly in light of the fact that the Veteran's Lyme disease EIA antibody test was negative, clearly providing evidence against the claim that he has problems associated with Lyme disease.

For the foregoing reasons, the Board finds that the preponderance of the evidence is against finding that the reduction of the disability rating for the Veteran's Lyme disease from 100 percent to 0 percent was improper.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is not for application.  Consequently, the Veteran's appeal must be denied.

The Board recognizes that additional evidence was added to the claims file in June 2011.  As noted above, in determining whether a rating reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  

Some of the additional evidence consists of service treatment records dated October 2000 to March 2005.  These records predate service connection, which became effective March 24, 2005.  Moreover, the Veteran's Lyme disease was rated at 100 percent until July 1, 2007.  Consequently, the records have no probative value in determining whether the Veteran's Lyme disease was active at the time the rating was reduced.  

Additional evidence includes dental records and an audiogram dated January 2006.  The Board once again finds that these records have no probative value insofar as they do not reflect symptoms of the Veteran's Lyme disease.  

Finally, the additional evidence includes a Report of Medical History dated January 2006.  In it, the Veteran reported having (or having had a past history of) shoulder pain; numbness in both hands; nausea on a weekly basis  (frequent in dry weather); trouble sleeping due to finger numbness; sinus problems; trouble swallowing; a sore right elbow; and frequent headaches.  It is unclear whether the Veteran suffered from these symptoms in January 2006, or if these were symptoms that were part of his past medical history.  In any case, the Board notes that several of these symptoms (myalgias and the nausea) were reported by the Veteran at his October 2006 examination.  The examiner found that the Veteran's symptoms had been greatly reduced and that his febrile episodes were no longer deemed of any clinical significance.  As noted above, the Veteran subsequently admitted (in May 2006) that episodes of symptomatology are infrequent; and when he experiences symptoms, he is only briefly displaced from work.  In between episodes (which is most of the time), he feels robust and is able to keep a full schedule.

The Board acknowledges that the evidence reflects that the Veteran suffers from some intermittent symptoms.  However, the symptoms apparently arise due to an undiagnosed illness (but this is very unclear).  Consequently, the Board recognizes that the record has raised the issue of entitlement to service connection for an undiagnosed illness.  

ORDER

The appeal is denied.



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


